Exhibit 10.5

AMENDMENT TO

THE SUN MICROSYSTEMS, INC.

2005 U.S. NON-QUALIFIED DEFERRED COMPENSATION PLAN

The Sun Microsystems, Inc. 2005 U.S. Non-Qualified Deferred Compensation Plan
(the “Plan”), as originally effective as of January 1, 2005, and as most
recently amended and restated effective January 1, 2005, is hereby further
amended effective January 1, 2008 (except as otherwise noted) as follows:

1. Section 1 is amended in its entirety to read as follows:

Purpose. The Plan provides Participants an opportunity to defer payment of a
portion of Employee salary, Employee annual and quarterly bonus awards,
retention awards, and Board of Directors’ Director Fees.

2. Section 2(i)(iii) is deleted in its entirety.

3. A new Section 2(z) is added to the Plan as follows:

Disabled. Disabled means that a Participant is determined to be totally disabled
by the Social Security Administration or the Railroad Retirement Board.

4. The following sentence is added to the end of Section 4(a):

In the event a Participant receives an early distribution from the Prior Plan
pursuant to Section 10(c) of the Prior Plan, the Participant’s Deferred
Compensation Election shall be suspended for the Plan Year following the Plan
Year in which such distribution is made and the Participant must submit a new
Deferred Compensation Election during an Election Period to resume participation
in the Plan.

5. Section 6(a) is deleted in its entirety.

6. Section 6(b)(ii) is amended in its entirety to read as follows:

Up to 60% of base salary.

7. Section 10(a) is amended in its entirety to read as follows:

Distribution of Account upon Retirement. In the event of a Participant’s
separation from Service on or after his or her Retirement Date, distribution of
the Participant’s Account shall begin with the last payroll of the month
following the month in which the Participant separates from Service, and shall
be made consistent with the form of distribution specified on the Participant’s
Deferred Compensation Election. Effective January 1, 2007,



--------------------------------------------------------------------------------

after the first installment, future installments shall be paid on the last
payroll date of the anniversary month of the first installment. Available forms
shall include either (i) a lump sum payment, (ii) a series of approximately
equal annual installments over a period of two (2) to fifteen (15) years, or
(iii) a lump sum payment of a percentage of the Participant’s Account with the
balance paid in a series of approximately equal annual installments over a
period of two (2) to ten (10) years. For purposes of the Plan, installment
payments shall be treated as a single distribution under Section 409A of the
Code. Accounts subject to installment payouts shall continue to be adjusted for
gains or losses in the same manner as active Accounts. A Participant may modify
his or her elected form of distribution (i.e., lump sum or installments) at any
time prior to the date that is at least one year before the date the Participant
separates from Service, provided that the Participant’s distribution is delayed
at least five (5) years from the originally scheduled distribution date. If a
Participant modifies his or her elected form of distribution but he or she
separates from Service less than one (1) year following the date of the
modification election, his or her prior elected form of distribution shall apply
to any distribution.

8. Section 10(b) is amended in its entirety to read as follows:

Distribution Prior to Retirement. If a Participant separates from Service with
the Company or any of its non-U.S. subsidiaries prior to his or her Retirement
Date (other than on account of death), distribution of the Participant’s Account
shall begin with the last payroll of the month following the month in which the
Participant separates from Service and shall be made consistent with the form of
distribution specified on the Participant’s Deferred Compensation Election.
Effective January 1, 2007, after the first installment, future installments
shall be paid on the last payroll date of the anniversary month of the first
installment. Available forms of distribution shall include either a lump sum
payment or a series of approximately equal annual installments over a period of
two (2) to five (5) years. For purposes of the Plan, installment payments shall
be treated as a single distribution under Section 409A of the Code. Accounts
subject to installment payouts shall continue to be adjusted for gains or losses
in the same manner as active Accounts. A Participant may modify his or her
elected form of distribution (i.e. lump sum or installments) at any time prior
to the date that is at least one year before the date the Participant separates
from Service, provided that the Participant’s distribution is delayed at least
five (5) years from the originally scheduled distribution date. If a Participant
modifies his or her elected form of distribution but he or she separates from
Service less than one (1) year following the date of the modification election,
his or her prior elected form of distribution shall apply to any distribution.



--------------------------------------------------------------------------------

9. Section 10(i) is amended in its entirety to read as follows:

De Minimis Accounts. Notwithstanding any other payment schedule provided in the
Plan or in a Participant’s Deferred Compensation Election, such Participant will
receive a lump sum payment if the balance of the Participant’s Account following
a Separation from Service is not greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code and the payment results in the complete
liquidation of the Participant’s interest in the Plan. In addition, any
remaining installment payments will be paid in a lump sum payment with the last
payroll of the month following the month in which the the balance of the
Participant’s Account falls below the applicable dollar amount under
Section 402(g)(1)(B) of the Code.

10. A new Section 10(j) is added to the Plan as follows:

Disability Benefit. In the event a Participant is Disabled, and upon application
by such Participant, payment of all, or part, of such Participant’s Account
shall be made in one lump sum payment with the last payroll of the month
following the month in which the distribution is requested by the Participant.

11. Effective January 1, 2007, Section 11(b) is amended in its entirety to read
as follows:

Death On or After January 1, 2007. This Section 11(b) shall apply effective
January 1, 2007. In the event of a Participant’s death, the Participant’s
Account shall be distributed to the Participant’s Beneficiary in three annual
installments commencing with the last payroll of the month following the month
in which the Participant dies. After the first installment, future installments
shall be paid on the last payroll date of the anniversary month of the first
installment. The remaining Account balance (during the period of the installment
payouts) shall continue to be adjusted for gains or losses in the same manner as
active Accounts.

In Witness Whereof, Sun Microsystems, Inc. has caused this amendment to be
executed on its behalf by its duly authorized representative.

 

    Sun Microsystems, Inc. Dated: October 30, 2007     By:  

/s/ William N. MacGowan

    Printed Name:   William N. MacGowan     Title:  

Executive Vice President, People and Places

and Chief Human Resources Officer